DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/830,501, filed 03/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-218077, filed on 11/13/2017.

Claim Rejections - 35 USC § 112

Claims 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 6, 8, 10, and 12,
Each of claims 4, 6, 8, 10, and 12 either excludes the term “disposed nearest the first main surface” or the term “disposed nearest the second main surface” in the preceding dependent claim.  Accordingly, it is unclear whether these dependent claims include all the elements from the previous claim or if the elements can be located at both main surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru (WO 2007135790 A1) in view of Takero (JP2015069775A) (refer to enclosed translations for citations).

Regarding claim 1,
Mamoru teaches a multilayer all-solid-state battery (Fig. 1, [0010]) comprising: 
a battery main body that contains a solid electrolyte [0006]- [0008]; 
the battery main body including: a first main surface (Fig. 4, 40, top layer), a second main surface (Fig. 4, 40, bottom layer), each of the first main surface and the second main surface extending in both a length direction and a width direction; it is the examiner's position that a plate-shaped layer [0008] comprises both a length direction and a width direction;
a first side surface; a second side surface, each of the first side surface and the second side surface extending in both the length direction and a thickness direction; while not depicted, it is the examiner's position that the substantially prismatic cell includes a first and second side surface parallel to the cross-section plane;
 a first end surface (Fig. 2, inner surface of 12); a second end surface (Fig. 2, inner surface of 13), each of the first end surface and the second end surface extending in both the width direction and the thickness direction (Fig. 2, inner surface of 12 and 13); 
a first edge having a round shape (Fig. 2, 12) at an intersection of the first main surface (Fig. 4, 40, top surface) and the first end surface (annotated Fig. 4, first edge);   
a second edge having a round shape (Fig. 2, 13) at an intersection of the first main surface (Fig. 4, 40, top surface) and the second end surface (annotated Fig. 4, second edge); 
a third edge having a round shape at an intersection of the second main surface (Fig. 4, 40, bottom surface) and the first end surface (Annotated Fig. 4, third edge);
 and a fourth edge having a round shape at an intersection of the second main surface (Fig. 4, 40, bottom surface) and the second end surface (annotated Fig. 4, fourth edge);
 a plurality of first internal electrodes that extend from a first end surface side toward a second end surface side (Fig. 1, 5); 
a plurality of second internal electrodes that extend from the second end surface side toward the first end surface side (Fig. 1, 4)
the second internal electrodes disposed to face the first internal electrodes in the thickness direction (Fig. 1, 4, 5); 
a first external electrode (Fig. 2, 13) that covers the first end surface (Fig. 1, 5), the first edge, and the third edge (annotated Fig. 4, first edge, third edge), the first external electrode connected to the plurality of first internal electrodes (Fig. 2, 13),
and a second external electrode (Fig. 2, 12) that covers the second end surface (Fig. 1, 4), the second edge, and the fourth edge, the second   external electrode connected to the plurality of second internal electrodes (Fig. 2, 12),
wherein the plurality of first internal electrodes includes a first-first internal electrode exposed to the first edge (annotated Fig. 4, first-first, first-edge) and a first-second internal electrode exposed to the first end surface (annotated Fig. 4, first-second, first end surface), 
Mamoru fails to teach an end on the second end surface side of an internal electrode of the of first-first internal electrodes disposed nearest the first main surface is closer to the first end surface than any end on the second end surface side of any of the plurality of first-second internal electrodes.  Takero teaches an all-solid-state battery with a corner internal electrode (Fig. 1, 12) shorter than a non-corner internal electrode (Fig. 1, 13) in order to increase the distance between the side faces of the internal electrodes and decrease the chance of short circuit or discharge [007].  Takero further provides that such a step portion (which is not limited to any particular configuration, see paragraph 9) can prevent short circuits.  The examiner interprets the corner electrodes as any electrode disposed near the corner of the battery.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the shortened corner electrode of Takero to the multilayer all-solid-state battery of Mamoru such that an any of the four corner electrodes (annotated Fig. 4, first-first, first-third, second-first, second-third) is shorter than any non-corner electrode (annotated Fig. 4, first-second, second-second) such that the ends of the corner electrodes are closer to the side to which they are attached than the ends of the non-corner electrodes.
While Mamoru as combined with Takero only shows a singular amount thereof, the curved structure still serves to protect the edges from cracking or chipping from impact because it increases the contact area at the edge and thus reduces the contact pressure and Takero allows for further modification of the stepped structure as discussed above. 
Thus, it would be obvious to one of ordinary skill of the art before the effective filing date to include a plurality of first-first, first-third, second-first, and second third corner internal electrodes so that all corners have multiple electrodes protected by the curved region and so that all corners are protected from cracking or chipping upon impact.

    PNG
    media_image1.png
    471
    905
    media_image1.png
    Greyscale

Regarding claim 2,
Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein an end on the second end surface side of each of the plurality of first-first internal electrodes is closer to the first end surface than any of the ends on the second end surface side of the plurality of first-second internal electrodes (see elements of claim 1).
Regarding claim 3,
Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 above), wherein the plurality of first internal electrodes further include a plurality of first-third internal electrodes exposed to the third edge (annotated Fig. 4, first-third) and an end on the second end surface side of an internal electrode of the plurality of first-third internal electrodes disposed nearest the second main surface is closer to the first end surface than any of the ends on the second end surface side of the plurality of first-second internal electrodes (see elements of claim 1 above).
Regarding claim 4,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 3, wherein an end on the second end surface side of each of the plurality of first-third internal electrodes is closer to the first end surface than any of the ends on the second end surface side of the plurality of first-second internal electrodes (see elements of claim 3 above).
Regarding claim 5,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein an end on the first end surface side of an internal electrode of the second-first internal electrodes disposed nearest the first main surface is closer to the second end surface than any of end on the first end surface side of any of the plurality of second-second internal electrodes (see elements of claim 1 above).
Regarding claim 6,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein the end on the first end surface side of each of the plurality of second-first internal electrodes is closer to the second end surface than any of the ends on the first end surface side of the plurality of second-second internal electrodes (see elements of claim 1 above).
Regarding claim 7,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein the plurality of second internal electrodes further include a plurality of second-third internal electrodes exposed to the fourth edge, and an end on the first end surface side of an internal electrode of the plurality of second-third internal electrodes disposed nearest the second main surface is closer to the second end surface than any of the ends on the first end surface side of the plurality of second-second internal electrodes (see elements of claim 1 above).
Regarding claim 8,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein the end on the first end surface side of each of the plurality of second-third internal electrodes is closer to the second end surface than any of the ends on the first end surface side of the second-second internal electrodes (see elements of claim 1 above).
Regarding claim 9,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein the plurality of second internal electrodes include a plurality of second-first internal electrodes exposed to the second edge and a plurality of second-second internal electrodes exposed to the second end surface (annotated Fig. 4, see elements of claim 1), and an end on the first end surface side of an internal electrode of the second-first internal electrodes disposed nearest the first main surface is closer to the second end surface than any of end on the first end surface side of any of the plurality of second-second internal electrodes (see elements of claim 1 above).
Regarding claim 10,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein the end on the first end surface side of each of the plurality of second-first internal electrodes is closer to the second end surface than any of the ends on the first end surface side of the plurality of second-second internal electrodes (see elements of claim 1 above).
Regarding claim 11,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein the plurality of second internal electrodes further include a plurality of second-third internal electrodes exposed to the fourth edge (annotated Fig. 4) and an end on the first end surface side of an internal electrode of the plurality of second-third internal electrodes disposed nearest the second main surface is closer to the second end surface than any of the ends on the first end surface side of the plurality of second-second internal electrodes (see elements of claim 1 above).
Regarding claim 12,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 as described above), wherein the end on the first end surface side of each of the plurality of second-third internal electrodes is closer to the second end surface than any of the ends on the first end surface side of the second-second internal electrodes (see elements of claim 1 above).
Regarding claim 13,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 1 (see elements of claim 1 above), wherein an end on the second end surface side of each of the first-second internal electrodes (see elements of claim 1 above) overlaps both the second edge and the fourth edge (see elements of claim 1; annotated Fig. 4, “second edge”, “fourth edge”, and “first-second”) when viewed in the thickness direction.  Similar to the applicability of claim 1 to each of the four edges of the battery, due to the symmetry of the battery, modified Mamoru’s teaching of the overlap of the second end surface side with the same-side edges of the battery can be applied to any end surface side and its corresponding edge pair.  
Regarding claim 14,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 3 (see elements of claim 3 above), wherein an end on the second end surface side of each of the first-second internal electrodes overlaps both the second edge and the fourth edge when viewed in the thickness direction (see elements of claim 13 above).
Regarding claim 15,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 5 (see elements of claim 5 above), wherein an end on the second end surface side of each of the first-second internal electrodes overlaps both the second edge and the fourth edge when viewed in the thickness direction (see elements of claim 13 above).
Regarding claim 16,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 15 (see elements of claim 15 above), wherein an end on the first end surface side of each of the second-second internal electrodes overlaps both the first edge and the third edge when viewed in the thickness direction (see elements of claim 13 above).
Regarding claim 17,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 5 (see elements of claim 5 above), wherein an end on the first end surface side of each of the second-second internal electrodes overlaps both the first edge and the third edge when viewed in the thickness direction (see elements of claim 13 above).
Regarding claim 18,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 7 (see elements of claim 7 above), wherein an end on the second end surface side of each of the first-second internal electrodes overlaps both the second edge and the fourth edge when viewed in the thickness direction (see elements of claim 13 above).
Regarding claim 19,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 18 (see elements of claim 18 above), wherein an end on the first end surface side of each of the second-second internal electrodes overlaps both the first edge and the third edge when viewed in the thickness direction (see elements of claim 13 above).
Regarding claim 20,
Modified Mamoru teaches the multilayer all-solid-state battery according to claim 7 (see elements of claim 7 above), wherein an end on the first end surface side of each of the second-second internal electrodes overlaps both the first edge and the third edge when viewed in the thickness direction (see elements of claim 13 above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728